              Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DALIA BARRERA                                  §
     PLAINTIFF,                                §
                                               §
v.                                             §        CIVIL ACTION NO.:19-1341
                                               §        S.A. DIVISION
HOME DEPOT USA, INC. D/BA                      §        JURY DEMAND
HOME DEPOT                                     §
    DEFENDANTS.                                §

                  PLAINTIFF DALIA BARRERA’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES PLAINTIFF DAILIA BARRERA (hereinafter referred to as “Plaintiff” or

“Dalia”) and files this her ORIGINAL COMPLAINT against DEFENDANT HOME DEPOT

USA, INC. D/B/A HOME DEPOT (hereinafter referred to as “Defendant” or “Home Depot”),and

would show unto the Court the following to wit:

                                               A.
                                             PARTIES

     1. Plaintiff Dalia Barrera is an individual and a citizen of the State of Texas and domiciled in

        Del Rio, Val Verde County, Texas.

     2. Defendant Home Depot USA, Inc. is a corporation that is incorporated under the laws of

        the State of Georgia and is registered to do business in the State of Texas as a foreign for

        profit corporation. Defendant Home Depot may be served with summons by serving its

        registered agent, Corporation Service Company D/B/A CSC Lawyers Incorporating

        Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218, USA by certified mail

        return receipt requested or personal service.



                                                   1
         Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 2 of 9




                                              B.
                                         JURISDICTION

3. The Court has jurisdiction under 28 U.S.C. § 1332(a) because Plaintiff and the Defendant

   are citizens of different U.S. states, and the amount in controversy exceeds $75,000.00,

   excluding interest and costs. Plaintiff is a citizen of the State of Texas, Defendant is a

   citizen of the State of Georgia.


4. The Court has personal jurisdiction over the Defendant because Defendant committed a

   tort in the State of Texas which was a producing cause of Plaintiff’s injuries, Defendant

   has availed itself of the Texas forum by operating a retail outlet in Del Rio, Texas (and

   many other Texas locations), and Defendant has registered to do business in the State of

   Texas as a foreign for profit corporation with the Secretary of State of Texas.

                                            C.
                                          VENUE

5. Venue is proper in the Western District of Texas under 28 U.S.C. § 1391(b)2 because a

   substantial part of the events or omissions giving rise to this claim occurred in this district.

   Specifically stated, the facts and circumstances that give rise to this suit involve injuries

   suffered by the Plaintiff at the Defendant’s Home Depot store in Del Rio, Val Verde

   County, Texas.

                                            D.
                                          FACTS

6. On or about Wednesday, March 28, 2018, Plaintiff entered the Home Depot located at 2454

   Veterans Boulevard in Del Rio, Val Verde County, Texas to purchase some boxes to store



                                              2
         Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 3 of 9



   the belongings of her recently deceased veteran son-in-law. Plaintiff entered the store

   through the Garden Entrance and proceeded to walk into the store, down the aisle

   containing the store’s “watering system” to water its displayed greenery. Said system

   consisted of an elevated hose on a wheel attached to an overhead faucet attached to a rack

   along the subject aisle.

7. As part of its daily operations in the gardening center, apparently to keep the for sale

   greenery watered and vibrant, employees/agents of the Defendant would transport the

   vegetation from various parts of the store to the particular watering center to administer

   water and nutrients. The vegetation was transported on metal carts to the watering center,

   watered at the center, and then returned to their respective display areas. On the day of the

   incident, in close proximity to the watering station, but without any indication or warning

   of the hazard of debris (mud, dirt, leaves, and other vegetative matter) carelessly left in the

   aisle, as a result of the watering and transporting of said greenery, Plaintiff stepped on the

   debris, and fell violently to the ground forcefully striking her knee cap and body on the

   cement surface.     Plaintiff immediately experienced extreme pain and was rendered

   incapacitated.

8. Another customer was also in the same aisle and rushed to Plaintiff’s aide. The customer

   was unable to find an employee nearby or within sight and followed the Plaintiff’s

   instructions to retrieve her cellular telephone from the car, so that she could call her brother

   for help. The customer returned with the phone and Plaintiff, who was in severe pain and

   distress called her brother (who was across the street at a local restaurant), who rushed to

   her aid at the Home Depot.



                                              3
         Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 4 of 9



9. Before the customer returned to the Plaintiff with her phone, an employee/manager/agent

   of the Home Depot arrived to assist the Plaintiff. He was adamant about trying to lift the

   Plaintiff to her feet, but the Plaintiff was in such extreme pain, she was not able to put any

   weight on her knees and demanded that the employee/manager/agent call an ambulance.

   The employee/manager/agent refused and offered no first aid and interrogated the Plaintiff

   about the cause of the fall, whether or not her shoes were a factor, and whether or not the

   Plaintiff was wearing a brace that had caused the fall (Plaintiff was not wearing a brace).

10. Plaintiff again adamantly requested the employee/manager/agent to call an ambulance, but

   the employee/manager/agent refused and/or delayed her request, and left in search of a

   wheelchair, leaving the Plaintiff writhing in pain in the center of an aisle in the garden

   center of the Home Depot. The employee/manager/agent eventually returned with the

   wheelchair and attempted to coerce the Plaintiff into the wheelchair with the stated purpose

   of wheeling the Plaintiff to the parking lot to her vehicle. Again, the Plaintiff refused

   because of her inability to stand up and the severity of pain she was suffering. She again

   pleaded for an ambulance and by this time her brother arrived. The brother called or caused

   to be called an ambulance to the scene of the incident to finally provide Plaintiff with

   emergency medical care.

11. After the ambulance arrived, the Plaintiff was treated at the scene and then transported to

   Val Verde Regional Medical Center.

12. At Val Verde Regional Medical Center, the Plaintiff was diagnosed with a displaced

   transverse fracture of the right patella (a shattered kneecap). The Plaintiff was admitted to

   the hospital and was operated on by an orthopedic surgeon who performed an arthrotomy



                                             4
             Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 5 of 9



       and debridement of the right knee, and ORIF of the right patella (in lay terms, her right

       kneecap was wired back together). Subsequent to the surgery, the Plaintiff endured

       extensive physical therapy and now requires an additional surgical procedure to remove

       the “hardware” placed inside her knee. Subsequent to this surgery, she will need additional

       rounds of intensive physical therapy and rehabilitation treatment.

   13. Immediately preceding her injury, the Plaintiff was vibrant, healthy, active and fully

       employed with no physical limitations. Due to the injuries suffered, the required medical

       treatment, surgeries, hospitalization, procedures, tests, rehabilitation, and therapy, Plaintiff

       was unable to maintain her employment or return to work for approximately one year from

       the date of her incident. Plaintiff continues to live with chronic pain and substantial

       physical limitations and is unable to enjoy the daily activities which previously comprised

       her life.

                                                E.
                                         Causes of Action

Count 1 – Premise Liability


   14. Defendant was the owner and/or in possession of the premises located at 2454 Veterans

       Boulevard in Del Rio, Val Verde County, Texas. Plaintiff entered the Defendant’s

       premises with the Defendant’s knowledge and for their mutual benefit. Plaintiff was

       shopping at the Defendant’s retail outlet at the time of the fall. It was the common practice

       of the Defendant to use an area of the store (a frequently traversed aisle) to maintain the

       Defendant’s greenery, coupled with the Defendant transporting greenery and the resulting

       debris in, out and over the scene of the incident, and the numerous piles of dirt, mud, leaves



                                                  5
            Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 6 of 9



      and debris accumulating in the aisle due to this activity which created an unreasonable risk

      of harm. Defendant knew or reasonably knew or should have known of the unreasonably

      dangerous condition of the premises because the Defendant and/or its employees/agents

      caused the debris to accumulate on the floor, and the debris was on the floor for a significant

      period of time before Plaintiff’s incident. In fact, it is readily apparent from the debris and

      permanent markings on the aisle that it was the Defendant’s common practice to water the

      plants at that “watering center,” and transport the plants to and from the “watering center.”

      Defendant had a duty to use ordinary care to ensure that the premises did not present a

      condition that created an unreasonable risk of harm and/or danger to the Plaintiff. This

      duty includes the duty to inspect and the duty to warn or to make the area safe for customers

      including Plaintiff. Defendant breached this duty by failing to inspect, warn, and/or make

      the area safe, and by using this area to water its greenery. Defendant’s breach of its duty

      proximately caused the Plaintiff’s injuries.


Count 2 - Negligence


   15. Defendant is the owner and operator of the Home Depot in Del Rio, Val Verde County,

      Texas. As the owner and operator of the Home Depot, the Defendant owes the Plaintiff a

      duty not to engage in activities which create an unreasonable dangerous condition to the

      Plaintiff or the public at large. Defendant negligently implemented a policy and common

      practice to place its watering center adjacent to the aisle in question, and transport and

      water its greenery over and adjacent to the aisle which is open to the public. Defendant

      further negligently trained their employees/agents in this common practice and failed to




                                                6
           Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 7 of 9



     supervise and properly train their employees/agents to prevent this dangerous activity from

     occurring. Defendant had a duty to exercise ordinary care in where it located its watering

     center, the implementation of policies on maintaining the greenery, training its employees

     and/or supervising its employees in and during this activity and/or common practice.

     Defendant breached its duty by where it located its watering center, failing to adequately

     implement a policy or procedure which would in turn not create an unreasonable risk of

     harm to the Plaintiff and public at large, not adequately training its employees on mitigating

     the hazards created in maintaining and watering its greenery, and failing to adequately

     supervise its employees/agents. Defendants breach of its duty directly and proximately

     caused the Plaintiff suffer serious and disabling injuries.


Damages


  16. As a direct and proximate cause of the unreasonably dangerous condition of the

     Defendant’s premises and the Defendant’s negligence, Plaintiff has suffered the following

     damages:

     a.     Physical pain and mental anguish in the past and future;

     b.     Lost earnings;

     c.     Loss of earning capacity;

     d.     Disfigurement in the past and future;

     e.     Physical impairment in the past and future;

     f.     Medical expenses in the past and future;

     g.     Loss of household services in the past and future; and

     h.     Property damage.



                                               7
             Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 8 of 9



                                               F.
                                         JURY DEMAND

1.Plaintiff asserts her rights under the Seventh Amendment to the U.S. Constitution and demands,

in accordance with Federal Rules of Civil Procedure 38, a trial by Jury on all issues.

       WHEREFORE PRESMISES CONSIDERED, PLAINTIFF DALIA BARRERA prays that

DEFENDANT HOME DEPOT USA, INC. D/B/A HOME DEPOT be cited to appear and answer,

and on final trial or disposition of this suit, that PLAINTIFF have judgment against the

DEFENDANT in excess of $1,000,000.00 for her:


               a.      Actual Damages;


               b.      Consequential Damages;

               c.      Prejudgment and post-judgment interest as allowed by law;

               d.      Costs of suit; and

               e.      All other relief, at law and in equity, to which PLAINTIFF may be entitled.

                                              Respectfully submitted,

                                              LAW OFFICES OF THOMAS D. JONES, P.C.
                                              3510 N. St. Mary's Street, Suite103
                                              San Antonio, Texas 78212
                                              Tele: 210-736-9600
                                              Fax: 210-735-0200
                                              Em: lotjlaw@tdjones.com


                                      By:__/s/ Thomas D. Jones_________________
                                             THOMAS D. JONES
                                             State Bar No. 10959300

                                      LEAD ATTORNEY FOR PLAINTIFF


                                      AND



                                                 8
                       Case 5:19-cv-01341 Document 1 Filed 11/15/19 Page 9 of 9




                                                                  A. FEDERICO LONGORIA, III
                                                                  LAW OFFICES OF
                                                                  FEDERICO LONGORIA, III, P.C., OF COUNSEL
                                                                  FARRIMOND BRESNAHAN & CASTILLO, P.C.
                                                                  130 E. Travis St. Suite 350
                                                                  San Antonio, Texas 78205
                                                                  (210) 231-0919 – Telephone
                                                                  (210) 231-0004 – Facsimile
                                                                  State Bar No. 24002492
                                                                  aflthird@hotmail.com

                                                                  CO-COUNSEL FOR THE PLAINTIFF




C:\My Files\Tom\Barrera, Dalia\Original Complaint aflv1 FINAL VERSION.wpd




                                                                            9
